                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


JOHN WENINGER
on behalf of himself and all
others similarly situated,

               Plaintiff,                                   Case No. 18-cv-321

       v.

GENERAL MILLS OPERATIONS, LLC,

               Defendant.


                       PLAINTIFF’S UNOPPOSED PETITION FOR
                     APPROVAL OF ATTORNEYS’ FEES AND COSTS


       NOW COMES Plaintiff, John Weninger, on behalf of himself and all others similarly-

situated, by and through his counsel, Walcheske & Luzi, LLC, and pursuant to 29 U.S.C. § 216(b)

and Civil L. R. 7, hereby petitions this Court for an award of attorneys’ fees and costs on the

grounds set forth below, in Plaintiff’s supporting Brief, and in the accompanying Declarations.

       1.      Plaintiff’s counsel has achieved substantial and considerable success on behalf of

Plaintiff and the 434 other current and former hourly paid, non-exempt Production Employees

employed by Defendant at its Production Facilities in the United States between March 2, 2015

and March 2, 2018 (“Collective”) by negotiating a fair and reasonable settlement of this matter, a

Fair Labor Standards Act collective action, the terms of which are embodied in the parties’ Joint

Stipulation of Settlement and Release (“Settlement Agreement”) previously filed with and

preliminarily approved by this Court (see ECF Nos. 79-1 and 83, respectively);




            Case 2:18-cv-00321-JPS Filed 03/07/19 Page 1 of 3 Document 84
       2.      Plaintiff, on behalf of himself and the Collective, petitions this Court for payment

of attorneys’ fees and costs in the total amount of $113,090.00 in accordance with the agreed-upon

terms of the parties’ Settlement Agreement, (ECF No. 79-1), a voluntary reduction from Plaintiff’s

counsel’s actual attorneys’ fees and costs to date, which respectively total $117,300.00 and

$16,814.16;

       3.      An award of Plaintiff’s counsel’s attorneys’ fees and costs in the amount of

$113,090.00 will not adversely affect settlement payments to any of the individual members of the

Collective, including Plaintiff. Rather, Defendant has agreed to pay the amount of attorneys’ fees

and costs awarded to Plaintiff’s counsel by this Court directly to Plaintiff’s counsel; and

       4.      The parties believe that Plaintiff’s counsel’s petition for approval of attorneys’ fees

and costs in the total amount of $113,090.00 is a fair, reasonable, and representative amount of

Plaintiff’s counsel’s actual time and expense spent litigating this matter. Defendants do not oppose

Plaintiff’s counsel’s request in this amount. (See ECF No. 79-1, p. 5, ¶ 3.2.)

       WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff’s Petition for

Approval of Attorneys’ Fees and Costs in the total amount of $113,090.00 as set forth above.

       Dated this 7th day of March, 2019.

                                                      WALCHESKE & LUZI, LLC
                                                      Counsel for Plaintiff

                                                      s/ David M. Potteiger                          .




                                                      James A. Walcheske, State Bar No. 1065635
                                                      Scott S. Luzi, State Bar No. 1067405
                                                      David M. Potteiger, State Bar No. 1067009
                                                      Matthew J. Tobin, State Bar No. 1097545




            Case 2:18-cv-00321-JPS Filed 03/07/19 Page 2 of 3 Document 84
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com
mtobin@walcheskeluzi.com




         Case 2:18-cv-00321-JPS Filed 03/07/19 Page 3 of 3 Document 84
